Savaue, Ch. J.
said, that taking up this question as undecided, the Court had differed in the construction to be given to the act, and they had accordingly availed themselves of the case to which they had been referred by Mr. Cady. That case not being distinctly within the recollection of either of the present members of the bench, it struck the Court, at first, that it might have turned on some point different from that supposed by Mr. Cady. He (the Ch. J.) had, therefore, inquired of the late Ch. J. Spencer, who was on the bench when the quest'on arose, and took part in the decision ; and he agrees, in his recollection, with Mr. Cady. The Court deem it their duty to yield to the authority of this case, and are unanimous that the act must be deemed retrospective in its operation ; and, consequently, that the de-t fendants can take nothing by'their motion.
Motion denied.